Jerad Najvar

From:                Daniel Santee <daniel.santee@rampage-sa.com>
Sent:                Friday, July 27, 2018 4:45 PM
To:                  Jerad Najvar; Habib Erkan
Cc:                  Charles Zech; Bill Hill
Subject:             RE: URGENT ACTION REQUESTED - City of Shavano Park Sign Policy


Mr. Najvar,

I apologize for the delayed response but I was conducting witness interviews elsewhere today. In regards to your emails
about the Shavano Park Sign Ordinance, one of the confiscated yard signs was returned to its original location after
further review. The others, however, were on HOA owned property without permission and in violation of the
ordinance. The four banner signs were placed at the entrance of the subdivision on HOA owned property, also
without HOA permission. Banner signs are allowed in residential districts under very strict limitations concerning
the time of year. The banners in question were not placed by the HOA nor during the allowed period of the year.

The City only seeks compliance and will return the remaining signs without issuing citations if we agree on the
following: 1) Banners may not be placed at the entrance unless during the authorized period in October and by
the HOA. 2) 18” x 27” signs can be displayed for this event if solely on private residential property with the
property owner’s permission. Adherence to these stipulations will be in conformance with the ordinance.

Let me know if this is acceptable and the remaining signs will be returned.

T. Daniel Santee
Attorney

DENTON NAVARRO ROCHA BERNAL & ZECH
A Professional Corporation

2517 N. Main Avenue
San Antonio, Texas 78212
www.rampagelaw.com

Fax (210) 225-4481
Office (210) 227-3243
daniel.santee@rampage-sa.com

                                              CONFIDENTIALITY NOTICE

This transmission is intended for the individual or entity to which it is addressed, and may be information that is
PRIVILEGED & CONFIDENTIAL. If you are not the intended recipient, or the employee or agent responsible for
delivering the message to the intended recipient and have received this information in error, you are hereby notified that
any dissemination, distribution, or copying of this communications is prohibited. If you have received this communication
in error, please notify us immediately by replying to the message and deleting it from your computer. Thank you.

From: Jerad Najvar [mailto:jerad@najvarlaw.com]
Sent: Friday, July 27, 2018 1:05 PM
To: Habib Erkan <habib.erkan@rampage‐sa.com>
Cc: Charles Zech <charles.zech@rampage‐sa.com>; Daniel Santee <daniel.santee@rampage‐sa.com>
Subject: Re: URGENT ACTION REQUESTED ‐ City of Shavano Park Sign Policy

                                                             1
        Fanning 8                                                                                           Exhibit 6
